Allowable Subject Matter
2.         Claims 1-11 are allowed.
3.         The following is examiner's statement of reason for allowance.

          Brown et al. (US PG-PUB 20150179122 A1) teaches A mutual capacitance touch sensor includes a substrate, and an array of electrode elements formed on the substrate. Each electrode element includes at least one of a first electrode group having at least two drive electrodes and at least one sense electrode, or a second electrode group having at least two sense electrodes and at least one drive electrode. The respective electrodes of the first or second group are arranged to form multiple capacitances over different coupling distances. A controller is operatively coupled to the array of electrode elements, the controller configured to assign an input object as a conductive object when measurements of the multiple capacitances decrease as the input object approaches the touch sensor, and assign the input object as non-conductive object when measurements of at least one of the multiple capacitances increase as the input object approaches the touch sensor.

          Kenmochi et. al (US PG-PUB 20080158461 A1) teaches a switching circuits located between the pixels and the liquid crystal signal line driver. The switching circuits operate by switching the signal lines between a conductive state and a non-conductive state after receiving a signal from the liquid crystal signal line driver based on a control signal supplied from the controller. The switching circuits are in a conductive state when being written by the liquid crystal signal line driver and in a non-conductive state when being read by the photo sensor signal readout circuit.

          Maguire et al. (US PG-PUB 20180203540 A1) teaches detecting both conductive and non-conductive objects that are touching or in close proximity to the touch panel. wherein a controller measures mutual capacitance between groups of electrodes during multiple measurement periods. In each measurement period, the controller assigns some electrodes as drive electrodes, some electrodes as sense electrodes, and some electrodes as unused electrodes. Then, the controller applies a drive signal to the drive electrodes, and measures the coupling between the drive electrodes and each sense electrode. Measurements by the controller are used to detect one or more objects that are touching the touch panel, or are in close proximity to the touch panel, and to determine the position of those objects on the surface of the touch panel. These objects may be conductive or non-conductive. The measurements can also be used to determine whether each object is conductive or non-conductive. The measurements can further be used to determine the height of each object above the touch panel. 

Regarding claim 1, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “a switching unit configured to switch a connection state of each two of the plurality of drive wiring lines, wherein the plurality of drive wiring lines include a plurality of first drive wiring lines and a plurality of second drive wiring lines alternately arranged, the plurality of drive electrodes are alternately connected to the plurality of first drive wiring lines and the plurality of second drive wiring lines adjacent to each other for every first predetermined constant number of the drive electrodes along a column direction, and the switching unit is configured to switch between a first connection state in which the first drive wiring line and the second drive wiring line that are adjacent to each other among the plurality of drive wiring lines are connected, and a second connection state in which the first drive wiring lines adjacent to each other are connected to each other and the second drive wiring lines adjacent to each other are connected to each other”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY ONYEKABA/Primary Examiner, Art Unit 2628